DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/20 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamuczynski et al., US 20100007402 in view of Luetzow, US 5444369
(Fig. 22; field guide 2004b), the extension member comprising:
a first end having a first perimeter defined by an outer surface of an elongated body at the first end (Fig. 22; top end of field guide 2004b comprises a surface having perimeter), the first perimeter defining a the-first end surface adapted to be coupled to a magnet having a magnet end surface (Fig. 22; magnet 206u connected to the field guide 2004b), wherein the first end surface of the extension member is substantially parallel to the magnet end surface (as shown in Fig. 22) such that an axis extends orthogonally from the first end surface through the magnet end surface (Fig. 22; top end is parallel to the bottom end of magnet 206u and an axis would extend orthogonally from the magnet bottom surface to the top surface of 2004b);
a second end having a second perimeter defined by the outer surface of the elongated body at the second end (fig. 22; bottom of 2004b having a perimeter), the second end adapted to be coupled to a Hall Effect sensor (Fig. 22; bottom of 2004b connected to hall 1910d); and
the elongated body extending between the first end and the second end (as shown in fig. 22), and wherein the elongated body is formed from a material capable of transferring a magnetic field of the magnet from the first end to the second end (Para [0079] “magnetic field guide 2004a and 2004b (collectively 2004) may be any type or shape of ferromagnetic material to guide the magnetic field to the sensor”).
Chamuczynski is silent wherein the elongated body is bent in at least two directions such that the second end is positioned away from the first end in x, y, and z directions.  However, Luetzow teaches wherein a flux extender is an elongated body that is bent in at least two directions such that the second end is positioned away from the first end in x, y, and z directions (Fig. 15a; pole piece 242 having a top surface and circular bottom part is bent in at least two 
Regarding claim 11, Chamuczynski is silent wherein the extension member is configured such that a distance between the extension member and the sensor can be changed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change a distance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One would be motivated to rearrange the field guide with the magnet so that a distance between sensor and field guide can be changed in the event that there is not enough space to accommodate the field guide in the device housing of the sensor.   


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamuczynski et al., US 20100007402 in view of Viola, US 20040017186
Regarding claim 7, Chamuczynski discloses a device, comprising: a magnet (Fig. 22; Magnet 206u); a Hall Effect sensor (Fig. 22; sensor 1910d; See Para [0071]: “sensors 1910 and 2302 may be a transducer, such as a Hall effect sensor”); an extension member having a second portion, the second portion having a first end adapted to be coupled to the Hall Effect sensor and a second end adapted to be coupled to the magnet. (Fig. 22; field guide 2004b having an end 
Chamuczynski is silent in wherein the extension member having a first portion the first portion having a first end adapted to be coupled to the magnet and a second end adapted to be coupled to the second portion and the second end of second portion adapted to be coupled to the first portion, wherein the first portion and the second portion are configured such that a distance between the second end of the first portion and the second end of the second portion can be changed by moving the first portion or the second portion linearly.  However, Viola teaches an extension member having a first portion the first portion having a first end adapted to be coupled to the magnet (Fig. 1; portion 16a coupled to magnet 12) and a second end adapted to be coupled to a second portion (Fig. 1; portion 16c being a second portion and connected to a hall sensor 14) and the second end of second portion adapted to be coupled to the first portion (Fig. 1; portions 16a and 16c are connected).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the flux guide of Viola into the magnet of Chamuczynski in order to direct the field/flux in an efficient manner. One would be motivated to do so in order to create a stronger signal between the hall sensor and magnet as flux concentrators are known in the art to provide a desired direction of the field. 

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamuczynski et al., US 20100007402 in view of Viola, US 20040017186 in view of Lee et al., US 20100298032
Regarding claim 9, Chamuczynski is silent a sensor is able to detect the magnetic field of the magnet when the distance between the first portion and the second portion of the extension member is within a first predetermined threshold distance. Lee teaches wherein a sensor is able to detect the magnetic field of the magnet when the distance between the first portion and the second portion of the extension member is within a first predetermined threshold distance (Fig. 13). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the threshold of Lee into the device of Chamuczynski as modified in order to provide an accurate measurement of whether or not the switch is activated. 
Regarding claim 10, Chamuczynski is silent wherein a sensor is not able to detect the magnetic field of the magnet when the distance between the magnet and the extension member is greater than a second predetermined threshold distance. Lee teaches wherein a sensor is not able to detect the magnetic field of the magnet when the distance between the magnet and the extension member is greater than a second predetermined threshold distance (Fig. 13). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the threshold of Lee into the device of Chamuczynski as modified in order to provide an accurate measurement of whether or not the switch is activated.

Allowable Subject Matter
Claims 2-6, 8, 12-20 are allowed.
Regarding independent claim 13, the claim was previously allowed and office action dated 4/3/20 discloses the reasons for allowance. 
Claims 2-6, 8, 12, 14-20 are dependent on claim 13 and are also allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        1/16/2021